Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Amended Claims 1-15 (dated 01/11/2021) are pending in this application and are now under consideration for examination. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application is a 371 of PCT/US2019/041280 filed on 07/11/2019, which claims benefit of Provisional application f 62/696,515 filed on 07/11/2018. 
Information disclosure statement
The information disclosure statement (IDS) submitted on 01/11/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Objections-Abstract/Specification
The Abstract of the disclosure is objected to because, Abstract should be on a separate sheet of paper. The abstract of the disclosure is objected to because the abstract is presented as part of the first page of a WO publication. The abstract should be presented as a single sheet apart from all other bibliographic material including the information included on the first page of a WO publication. If EFS is used to submit a replacement abstract, the appropriate abstract (ABST) document code should be used for the one-page document. Correction is required. See MPEP § 608.01 (b).


Claim Objections
	Claim 1-2 and claims 3-15 (depending therefrom) are objected: Recitation of “and/or” in claims 1-2, 7 and 15 makes the claim indefinite, as it is not clear what limitations must be present. Correction and clarification is required. Examiner suggests amending the claim to recite “…or …”. 
Claim Rejections: 35 U.S.C. 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	I. Claims 1-2 and claims 3-15 (depending therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 1-2, 7 and 15 recites the phrase “… and/or …”. The metes and bounds of claims 1-15 are not clear and thus, it would not be possible to one of ordinary skill in the art to define the metes and bounds of the desired patent protection. The rejection may be overcome by amending the claims to recite “… or …”. Clarification and correction is required. 
II. Claims  1, 3-4, 12 and 14 are rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).

In the present instance, claim 1 recites the broad recitation “fermentation product” and also “such as especially ethanol”; claims 3 and 5 recite the broad recitation “… Melting point between 600C and 1100C…” and the claims also recite “… above 980C or above 1000C …”, which is the narrower statement of the range/limitation (range within range); similarly, claims 4, 12 and 14 recite the broad recitation has at least 80% sequence identity to SEQ ID NO …” and the claims also recite “… at least 99% or at least100%…”, which is the narrower statement of the sequence identity range/limitation (range within range). It is not clear what the applicants’ intend to encompass in the rejected claims and the metes and bounds of the claims are unclear and as being indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Correction and clarification is required. Examiner suggests for the following sequence identities “… at least 85% … 98% …” applicants’ consider writing additional new claims as dependent claims. 
III. Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 11 recites “… derived from genus Bacillus”. It is not clear to the examiner as to what the phrase “…derived from…” means in the context of the above claim, is this synonymous with “obtained from specific strain or source of Bacillus? or does it include natural and man-made mutants thereof from any source? Furthermore, literally while the term “derived” means to “to isolate from or obtain from a source”, the above term could also mean “to arrive by reasoning i.e., to deduce or infer” or also mean “to produce from another substance”. It is noted that while the term “derived” will encompass proteins having alpha-amylase activity that are naturally found in any organism or from any source, including specific strains or source of Bacillus; the term in its broadest reasonable interpretation will also encompass any variant alpha-amylase protein, artificially created and obtained from any organism or from any source. Since a protein activity is defined by its structure, if a man-made variant of an alpha-amylase has similar structure (i.e., amino acid sequence) as that of a protein isolated from any source which is not a Bacillus, the term “derived” would not allow one of skill in the art to differentiate between these proteins, especially the claim language has no structure associated with said enzyme activity. Therefore, unless applicants’ have defined the term “derived…” as equivalent to “obtained from the specific source”, the term “derived…” does not further limit the recited “alpha-amylase”. Clarification and correction is required.
IV. Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the phrase “sequence shown as SEQ ID NO: …”. The metes and bounds of the term “shown as” is not clear in the context of the claims. It is not clear to the examiner if the recited amino acid sequence has the amino acid sequence of SEQ ID NO: 1? or is a representative member of a genus/merely exemplary? Examiner suggests amending the claims to make a direct reference to SEQ ID NO: 1. Clarification and correction required.
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Written Description
I. Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. Claims 1-15 are directed to a process… comprising a genus of polypeptides i.e., any triacylglycerol lipase having the desired biochemical properties/thermostability, any alpha-amylase, any carbohydrate-source generating enzyme and any protease encompassing mutants, variants and homologs of undefined and unlimited structures (as in claims 1-3, 5-11 and 15); or any variants having at least 80% sequence identity to the polypeptides of SEQ ID NOs: 1-8 and having the associated function/triacylglycerol lipase and alpha-amylase activities (as in claims 4 and 12-14; also see claims objections and 35 U.S.C. 112(b) rejection above for claim interpretation). 
In the instant case, there is no structure associated with function with regard to the members of the genus of polypeptides i.e., a process… comprising a genus of polypeptides i.e., any triacylglycerol lipase having the desired biochemical properties/thermostability, any alpha-amylase, any carbohydrate-source generating enzyme and any protease encompassing mutants, variants and homologs of undefined and unlimited structures (as in claims 1-3, 5-11 and 15); or any variants having at least 80% sequence identity to the polypeptides of SEQ ID NOs: 1, 3-8 and having the associated function/triacylglycerol lipase and alpha-amylase activities (as in claims 4 and 12-14; also see claims objections and 35 U.S.C. 112(b) rejection above for claim interpretation). 
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
 
There is either (a) no structural limitation, or (b) a significant amount of structural variability with respect to the members of the genus of proteins required by the claims. While the specification in the instant application discloses a liquefaction/fermentation process comprising the amino acid sequence of SEQ ID NO: 1 and specific variants of SEQ ID NO: 1 having alpha-amylase activity; a polypeptide comprising the amino acid sequence of SEQ ID NO: 2 and having protease activity; polypeptides comprising the amino acid sequences of SEQ ID NOs: 3-8 and specific variants of SEQ ID NO: 3 having triacylglycerol lipase activity. The specification provides no clue as to the structural elements required in any triacylglycerol lipase having the desired biochemical properties/thermostability, any alpha-amylase, any carbohydrate-source generating enzyme and any protease as recited, nor does it teach which structural elements of the proteins disclosed, including any functional variants of the polypeptides of SEQ ID NOs: 1, 3-8 having essentially any structure i.e., any variants having at least 80% sequence identity to the polypeptides of SEQ ID NOs: 1, 3-8 and having the associated function/triacylglycerol lipase and alpha-amylase activities. No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which variants of the polypeptides of SEQ ID NOs: 1, 3-8  having essentially any structure and have the desired triacylglycerol lipase and alpha-amylase activities.  
The claims encompass a large genus of proteins which are structurally unrelated or substantially unrelated. For example, a polypeptide having 80% sequence identity with the polypeptide of SEQ ID NO: 1 (515 amino acid residues) allows for any combination of 103 amino acid modifications within SEQ ID NO: 1 (103 = 0.2x515).  The total number of variants of a polypeptide having a specific number of amino acid substitutions can be calculated from the formula N!x19A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions. Thus, the total number of variants having 80% sequence identity to the polypeptide of SEQ ID NO: 1 that result from amino acid substitutions is 515!x19103/(515-103)!/103!  (SEQ ID NO: 85 has 515 amino acids) or 9.9x10163 variants. A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is either no recited structural feature which is representative of all the members of the genus of polypeptide variants recited in the claims, or the recited structural feature, i.e., 80% sequence identity to SEQ ID NOs: 1, 3-8, is not representative of all the members of the genus of proteins recited since there is no information as to which are the structural elements within the polypeptides of  SEQ ID NOs: 1, 3-8 that are essential for the recited activity, which are the remaining structural elements required in the recited polypeptides in addition to those recited in the claims such that the desired triacylglycerol lipase and alpha-amylase activity is displayed, or a correlation between structure and function which would provide those unknown structural features.  
The claims encompass a large genus of proteins which are structurally unrelated or substantially unrelated in the claimed process/a process… comprising a genus of polypeptides i.e., any triacylglycerol lipase having the desired biochemical properties/thermostability, any alpha-amylase, any carbohydrate-source generating enzyme and any protease encompassing mutants, variants and homologs of undefined and unlimited structures (as in claims 1-3, 5-11 and 15); or any variants having at least 80% sequence identity to the polypeptides of SEQ ID NOs: 1, 3-8 and having the associated function/triacylglycerol lipase and alpha-amylase activities (as in claims 4 and 12-14; also see claims objections and 35 U.S.C. 112(b) rejection above for claim interpretation). A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. However, in the instant case, there is either no recited structural feature which is representative of all the members of the genus of triacylglycerol lipase and alpha-amylase variants recited in the claims, or the recited structural feature, i.e., any functional variants of the polypeptides of SEQ ID NOs: 1, 3-8 having essentially any structure, is not representative of all the members of the genus of proteins recited since there is no information as to which are the structural elements within the polypeptides of SEQ ID NOs: 1, 3-8 that are essential for the recited activity or a correlation between structure and function which would provide those unknown structural features. Furthermore, while one could argue that the few species disclosed SEQ ID NOs: 1, 3-8 are representative of the structure of all the members of the genus, it is noted that the art teaches several examples of how even highly structurally homologous polypeptides can have different enzymatic activities. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity. Tang et al., (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA). Seffernick et al.. (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the few species disclosed are representative of the structure of all the variants  required by the claims. 
Due to the fact that the specification only discloses a limited number of species of the genus of variants claimed, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   
Enablement
II. Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a liquefaction/fermentation process comprising the amino acid sequence of SEQ ID NO: 1 and specific variants of SEQ ID NO: 1 having alpha-amylase activity; a polypeptide comprising the amino acid sequence of SEQ ID NO: 2 and having protease activity; polypeptides comprising the amino acid sequences of SEQ ID NOs: 3-8 and specific variants of SEQ ID NO: 3 having triacylglycerol lipase activity, does not reasonably provide enablement for a process… comprising a genus of polypeptides i.e., any triacylglycerol lipase having the desired biochemical properties/thermostability, any alpha-amylase, any carbohydrate-source generating enzyme and any protease encompassing mutants, variants and homologs of undefined and unlimited structures (as in claims 1-3, 5-11 and 15); or any variants having at least 80% sequence identity to the polypeptides of SEQ ID NOs: 1, 3-8 and having the associated function/triacylglycerol lipase and alpha-amylase activities (as in claims 4 and 12-14; also see claims objections and 35 U.S.C. 112(b) rejection above for claim interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
The breadth of the claims. Claims 1-15 are so broad as to encompass: a process… comprising a genus of polypeptides i.e., any triacylglycerol lipase having the desired biochemical properties/thermostability, any alpha-amylase, any carbohydrate-source generating enzyme and any protease encompassing mutants, variants and homologs of undefined and unlimited structures (as in claims 1-3, 5-11 and 15); or any variants having at least 80% sequence identity to the polypeptides of SEQ ID NOs: 1, 3-8 and having the associated function/triacylglycerol lipase and alpha-amylase activities (as in claims 4 and 12-14; also see claims objections and 35 U.S.C. 112(b) rejection above for claim interpretation).  The enablement provided is not commensurate in scope with the claims due to the extremely large number of proteins of unknown structure and associated function encompassed by the claims, the lack of information regarding the structural elements within the polypeptide(s) of  SEQ ID NOs: 1, 3-8 which are required and those which can be modified to obtain the extremely large number of variants having the desired activity as required by the claims. In the instant case, the specification enables for a liquefaction/fermentation process comprising the amino acid sequence of SEQ ID NO: 1 and specific variants of SEQ ID NO: 1 having alpha-amylase activity; a polypeptide comprising the amino acid sequence of SEQ ID NO: 2 and having protease activity; polypeptides comprising the amino acid sequences of SEQ ID NOs: 3-8 and specific variants of SEQ ID NO: 3 having triacylglycerol lipase activity.
The amount of direction or guidance presented and the existence of working examples. The specification discloses the amino acid sequences of a limited number of polypeptides of SEQ ID NO: 1, 3-8 and having the desired activity. However, the specification fails to provide any clue as to the structural elements required in any protein that has desired activity, including those structural features within SEQ ID NOs: 1, 3-8 that can be modified and those that should be present for a variant to display the desired activity. No correlation between structure and function has been presented.  	
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art. The amino acid sequence of a polypeptide determines its structural and functional properties. While the art discloses a limited number of alpha-amylases, proteases and triacylglycerol lipases having the desired biochemical properties/thermostability in the claimed process, neither the specification nor the art provide a correlation between structure and function such that one of skill in the art can envision the structure of any alpha-amylases or proteases or triacylglycerol lipases of any origin having the desired functional characteristics in any cellular context. In addition, the art does not provide any teaching or guidance as to which changes can be made to the proteins of SEQ ID NOs: 1, 3-8 such that the resulting variant would display the desired functional characteristics, or  the general tolerance of alpha-amylases, proteases and triacylglycerol lipases to structural modifications and the extent of such tolerance. The art clearly teaches that (a) determining function based solely on structural homology, and (b) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved are highly unpredictable. The prior art teaches that (a) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (b) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (c) the difficulties in designing de novo stable proteins with specific functions. For example, Sadowski et al., (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph). Sadowski et al., further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized. Sadowski et al., also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph). The teachings of Sadowski et al., are further supported by the teachings of Witkowski et al., Tang et al. and Seffernick et al., already discussed above, where it is shown that even small amino acid changes result in enzymatic activity changes.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification. While methods of generating or isolating variants of a polypeptide and enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of proteins to find a protein with the desired alpha-amylase, protease and triacylglycerol lipases activity. Furthermore, it was not routine in the art at the time of the invention to further characterize an infinite number of proteins to determine how they can be used. In the absence of (i) a rational and predictable scheme for selecting those proteins most likely to have the desired functional features, and/or (ii) a correlation between structure and alpha-amylase, protease and triacylglycerol lipase activity, one of skill in the art would have to test an essentially infinite number of proteins to determine which ones have the desired functional characteristics.
Therefore, taking into consideration the extremely broad scope of the claims, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention. Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.
Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, and 5-14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Henderson et al., (US 2016/0083762 A1), when given the broadest reasonable interpretation. 
Claims 1-2, and 6-14 as interpreted are directed to a process… comprising a genus of polypeptides i.e., any triacylglycerol lipase having the desired biochemical properties/thermostability, any alpha-amylase, any carbohydrate-source generating enzyme including variants and homologs of undefined and unlimited structures (as in claims 1-2, 5-11 and 15); and said alpha-amylase is derived from the genus Bacillus and encompassing any variant having at least 80% sequence identity to the polypeptide of SEQ ID NO: 1 and having the recited mutations and associated function/alpha-amylase activities (as in claims 11-13; also see claims objections and 35 U.S.C. 112(b) rejection above for claim interpretation). 
Henderson et al., (US 2016/0083762 A1) disclose a fermentation process for the production of alcohol/ethanol; said method comprising liquefying starch containing material with at least one alpha-amylase and an esterase/triacylglycerol lipase (Abstract; ¶ [0003], [0007], [0020-0031], [0078-0090], [0092-0099]; and entire document); fermenting microorganism and simultaneous saccharification (¶ [0017-0018]); starch containing starting material is whole grains, corn, rye, milo… (¶[ 0035]); fermented material is alcohol (¶[0036]);  fermenting microorganism is Saccharomyces (¶ [0075]); in said process said alpha-amylase is from Bacillus stearothermophilus variant comprising the following mutations: I181*+G182*+N193F (¶ [0131]). 
Hence, Henderson et al., (US 2016/0083762 A1) is deemed to anticipate claims 1-2, and 6-14 of the instant application, when given the broadest reasonable interpretation. 
Since the Office does not have the facilities for examining and comparing applicants’ process and the process of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed process and the process of the prior art (i.e., that the process of the prior art does not possess the same material structural and functional characteristics of the process of the instant invention). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Henderson et al., (US 2016/0083762 A1) as applied to claims 1-2, and 6-14 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of Grichko V., (US 2004/0063184, in IDS),  Reiser et al.,  (US 10,221,404; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 3 of the instant invention), Minning et al.,  (WO200255679-A2; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 4 of the instant invention), Bornscheuer et al., (US 8,975,055,  disclosing a reference polypeptide having 100% sequence identity to SEQ ID NO: 5 of the instant invention), DiCosimo et al., (US 8,759,044; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 6 of the instant invention), Svendsen et al., (US 5,869,438, disclosing a reference polypeptide having 100% sequence identity to SEQ ID NO: 7 of the instant invention), Borch et al., (US 10,669,511; disclosing a polypeptide having 99.2% sequence identity to SEQ ID NO: 8 of the instant invention) and Andersen et al., (US 10,017,752; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 1 of the instant invention; see provided sequence alignments). 
The disclosure of Henderson et al., (US 2016/0083762 A1) as applied to claims 1-2, and 6-14 is described above in 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above. However, Henderson et al., is silent regarding wherein said process comprising triacylglycerol lipase having a Melting Point (DSC)… (as in claim 3); wherein said process comprising polypeptides having the SEQ ID NOs: 3-8 (as in claim 4); and wherein a protease is present and/or added during liquefaction step (as in claim 15). 
	Regarding claims 1-2, 6-11 and 15, analogous art Grichko V., (US 2004/0063184, in IDS) also advantageously teach a process for liquefying starch-containing material in the presence of an esterase/triacylglycerol lipase and a protease (Abstract; and entire document); said reference process comprises fermenting microorganism and starch containing material including corn, wheat, barley or milo (¶ [0022]), liquefaction process carried out as a multi-step process within the temperature ranges of 80-105°C then 65-95°C and finally between 40-75°C (¶ [0058]); the reference method comprises the use of an esterase/triacylglycerol lipase and a protease (¶ [0008], [0012], [0015], [0020-0021], [0026-0038]) in combination with amylases including alpha-amylase (0009,0038), glucoamylase  (¶ [0009], 0038) and a maltogenic amylase (¶ [0012], [0038]), wherein the combination of enzymes are applied during any stage of the fermentation process including liquefaction, saccharification, or pre-saccharification (¶ [0022]) to improve ethanol yield (¶ [0012], [0023]); said reference teaches the use of an esterase with maltogenic alpha-amylase from B. stearothermophilus during the liquefaction process (¶ [0052]); said reference teaches that starch processing is carried out with an alpha-amylase (¶ [ 0038]) and additional enzymes used in addition to the combination of esterase with alpha-amylase include a maltogenic alpha-amylase (¶ [0038]); said reference teaches that the liquefaction process is typically carried out using alpha-amylases and maltogenic alpha-amylase derived from B. stearothermophilus (¶ [0052[ and [0059]) and said reference liquefaction, saccharification and fermentation process is a simultaneous process (¶ [0057]).
 	Regarding claims 3-5, the following references teach the structural and functional elements of the instant invention: Reiser et al., (US 10,221,404; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 3 of the instant invention), Minning et al.,  (WO200255679-A2; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 4 of the instant invention), Bornscheuer et al., (US 8,975,055,  disclosing a reference polypeptide having 100% sequence identity to SEQ ID NO: 5 of the instant invention), DiCosimo et al., (US 8,759,044; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 6 of the instant invention), Svendsen et al., (US 5,869,438, disclosing a reference polypeptide having 100% sequence identity to SEQ ID NO: 7 of the instant invention), Borch et al., (US 10,669,511; disclosing a polypeptide having 99.2% sequence identity to SEQ ID NO: 8 of the instant invention. Specifically, the cited references of Reiser et al., (US 10,221,404), Svendsen et al., (US 5,869,4380) and Borch et al., (US 10,669,511) disclose said reference triacylglycerol lipases are thermostable and the thermostability of said reference triacylglycerol lipases were determined by Differential Scanning Calorimetry (DSC), wherein the samples were heated from 5°C to 95°C at a scan rate of 90°C/hr.
	Regarding claims 11-13, Andersen et al., (US 10,017,752; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 1 of the instant invention) and said reference also discloses alpha-amylase variants comprising deletions I181*+G182* (see col. 10,lines 18-27; and entire document).  
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Henderson et al., and employ the protease, and lipase/triacylglycerol lipases and alpha-amylase disclosed in the teachings of  Grichko V., Reiser et al.,  Minning et al., Bornscheuer et al., DiCosimo et al., Svendsen et al., Borch et al., and Andersen et al., that teach structural and functional elements involved in the enhanced production of alcohol/ethanol. Motivation to generate such a modified process derives from the fact that alcohol/ethanol is a commercial product of importance and useful in the preparation of fine chemicals, agrochemicals, pharmaceuticals, food, oil and plastic industry (Henderson et al., and Grichko V.,). The expectation of success is high, because the combined teachings of Henderson et al., Grichko V., Reiser et al.,  Minning et al., Bornscheuer et al., DiCosimo et al., Svendsen et al., Borch et al., and Andersen et al.,  provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). Furthermore, "it is prima facie obvious to combine two or more methods and compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)”. Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Given this extensive teaching in prior art (Henderson et al., Grichko V., Reiser et al.,  Minning et al., Bornscheuer et al., DiCosimo et al., Svendsen et al., Borch et al., and Andersen et al.,) i.e., a process… comprising a genus of polypeptides i.e., any triacylglycerol lipase having the desired biochemical properties/thermostability, any alpha-amylase, any carbohydrate-source generating enzyme and any protease encompassing mutants, variants and homologs of undefined and unlimited structures; or any variants having at least 80% sequence identity to the polypeptides of SEQ ID NOs: 1, 3-8 and having the associated function/triacylglycerol lipase and alpha-amylase activities (also see claims objections and 35 U.S.C. 112(b) rejection above for claim interpretation), as taught by the instant invention and as claimed in claims 1-15 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Hence, claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Henderson et al., (US 2016/0083762 A1) as applied to claims 1-2, and 6-14 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of Grichko V., (US 2004/0063184, in IDS),  Reiser et al.,  (US 10,221,404; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 3 of the instant invention), Minning et al.,  (WO200255679-A2; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 4 of the instant invention), Bornscheuer et al., (US 8,975,055,  disclosing a reference polypeptide having 100% sequence identity to SEQ ID NO: 5 of the instant invention), DiCosimo et al., (US 8,759,044; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 6 of the instant invention), Svendsen et al., (US 5,869,438, disclosing a reference polypeptide having 100% sequence identity to SEQ ID NO: 7 of the instant invention), Borch et al., (US 10,669,511; disclosing a polypeptide having 99.2% sequence identity to SEQ ID NO: 8 of the instant invention) and Andersen et al., (US 10,017,752; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 1 of the instant invention; see provided sequence alignments).
Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652